UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR SECTION15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:333-182113 Astika Holdings, Inc. (Exact name of registrant as specified in its charter) Florida 27-4601693 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7000 W. Palmetto Park Rd., Suite 409 Boca Raton, Florida33433 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (509)562-3211 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerAccelerated filer o Non-accelerated filerSmaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Noþ The aggregate market value of the registrant’s Common Stock held by non-affiliates was $408,485, based on the price of $0.14 per share of Common Stock on March 25, 2013.Shares of Common Stock known by the registrant to be beneficially owned as of March 25, 2013 by the registrant’s directors and the registrant’s executive officers subject to Section16 of the Securities Exchange Act of 1934 are not included in the computation. The registrant, however, has made no determination that such persons are “affiliates” within the meaning of Rule12b-2 under the Securities Exchange Act of 1934. At March 25, 2013, there were 11,077,750 shares of the registrant’s Common Stock issued and outstanding. Index Astika Holdings, Inc. FORM 10-K For The Fiscal Year Ended December 31, 2012 INDEX Page PART I Item 1. Business 3 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Mine Safety Disclosures 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 14 Item 8. Financial Statements and Supplementary Data 15 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 Item 9A. Controls and Procedures 27 Item 9B. Other Information 29 PART III Item 10. Directors, Executive Officers and Corporate Governance 30 Item 11. Executive Compensation 33 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Item 13. Certain Relationships and Related Transactions, and Director Independence 39 Item 14. Principal Accounting Fees and Services 39 PART IV Item 15. Exhibits, Financial Statement Schedules 40 Signatures 41 EX-31.1 EX-32.1 EX- EX- EX- EX- EX- EX- Explanatory Note In this Annual Report on Form10-K, Astika Holdings, Inc. is sometimes referred to as the “Company”, “we”, “our”, “us” or “registrant” and U.S. Securities and Exchange Commission is sometimes referred to as the “SEC”. - 2 - Index PART I Item 1.Business. Our Company Astika Holdings, Inc., a Florida corporation, is a music publishing company.We own and acquire rights to musical compositions, exploit and market these compositions and receive royalties or fees for their use from domestic and international sources. Our music catalog includes the composer/arranger rights in four musical compositions included in the 1981 Hollywood movie, Raiders of the Lost Ark, which Eugene B. Settler, our Chairman, President, Chief Executive Officer, Treasurer and a staff songwriter, assigned and transferred to us at no cost on January 25, 2011.The composer/arranger rights to these musical compositions have been reflected on the records of the performing rights society Broadcast Music Inc. (BMI).These rights are also co-owned by Veronica C. Gamba, who is entitled to share equally in any performance royalties collected by BMI and, consequently, the approval of Ms. Gamba, or her assignees, is required for any additional royalty or fee arrangements with prospective licensees involving these compositions.We cannot provide any assurance that we will be able to obtain any such approval from Ms. Gamba, or any of her assignees.We also have a copyrighted recorded music compilation consisting of seven musical compositions that we acquired for $5,000 on June 15, 2012, from EuGene Gant, one of our exclusive songwriters, entitled, “Eugenius SOL Presents:Green and Healthy”, which is available for sale on the Internet website www.alephmusic.com. For the twelve month period ended December 31, 2012, we generated revenues in the amount of $5,007 and had a net loss in the amount of $53,517. Our company structure is set forth in the following chart: ASTIKA HOLDINGS, INC. a Florida corporation ASTIKA MUSIC ENTERTAINMENT, INC. a Florida corporation (100% Owned Subsidiary) We qualify as an “emerging growth company” as defined in the Jumpstart Our Business Startups Act, which became law in April, 2012.Under the JOBS Act, “emerging growth companies”, can delay adopting new or revised accounting standards until such time as those standards apply to private companies. We have elected not to avail ourselves of this exemption from new or revised accounting standards and, therefore, will be subject to the same new or revised accounting standards as other public companies that are not emerging growth companies. Our principal executive offices are located at 7000 W. Palmetto Park Road, Suite 409, Boca Raton, Florida33433.Our telephone number is (509) 562-3211.We were incorporated under the laws of the State of Florida on January 13, 2011.Our fiscal year end is December 31. Principal Products Our music catalog is comprised of 31 musical compositions, of which the four musical compositions in Raiders of the Lost Ark and the seven recorded music compilation entitled, “Eugenius SOL Presents:Green and Healthy” are currently generating all of our revenues.We believe that we will be able to add new musical compositions to our catalog through the efforts of our songwriters, and the selective acquisition of rights in musical compositions. However, we can provide no assurance that our songwriters will write new musical compositions for us or that we will be able to acquire copyrights or other rights in musical compositions.We are completely dependent on the efforts of Mr. Settler, our sole executive officer with a music industry background, for all of the decisions involving our music publishing business, including decisions to have us publish or acquire musical compositions that may or may not generate royalties for us or enable us to operate our music publishing business profitably.We entered the music publishing business in June 2012, and have not operated our music publishing business profitably as of the date of this report. We can provide no assurance that we will be able to exploit our musical compositions in our catalog to such an extent, so that we generate enough royalties on them to become profitable. - 3 - Index On June 25, 2011, we acquired the composer/arranger rights in four musical compositions included in the 1981 Hollywood movie, Raiders of the Lost Ark, which are as follows:Dallou A; Finshabi; I M Schwarzen; Walfisch Zu Aska and Ma Bihwa Gayrak, pursuant to a Bill of Sale and Assignment dated January 25, 2011, from Mr. Settler at no cost.BMI has charged us $500 as an administrative processing fee to record the assignment of the rights to these compositions and there were no other charges or payments made for the rights associated with these compositions. These rights are also co-owned by Veronica C. Gamba, who is entitled to share equally in any performance royalties collected by BMI and, consequently, her approval is required for any additional royalty or fee arrangements with prospective licensees involving these compositions. On June 15, 2012, we acquired the copyrights to seven original musical compositions from EuGene Gant, the songwriter, which is on the recorded music compilation entitled, “Eugenius SOL Presents:Green and Healthy”, and is available for sale as a digital download on the Internet website www.alephmusic.com.We purchased this recorded music compilation from him for a purchase price of $5,000 pursuant to a Bill of Sale and Assignment dated June 15, 2012, an Exclusive Songwriter Agreement dated June 15, 2012, and a Promissory Note that we concurrently executed and delivered to him on the same date.We made a payment to Mr. Gant in the amount of $1,000 and $2,000 on June 15, 2012 and October 1, 2012, respectively, and the Promissory Note bears interest at five percent (5%) per annum, and has one remaining principal installment payment in the amount of $2,000 due on June 15, 2013.We are entitled to the mechanical royalties, for a period 50 years, or until June 15, 2062, from the sale of this recorded music compilation.After the expiration of such 50-year period, the copyrights on these musical compositions revert to Mr. Gant or his heirs or assigns.For the period June 15, 2012 through December 31, 2012, this recorded musical compilation generated mechanical royalties for us in the amount of $2,910, or $10 per unit, and we pay Mr. Gant 50% of the net sums that we collect, as a writer’s fee for these musical compositions. During the year ended December 31, 2012, we acquired the copyrights to six original musical compositions, which were written for us as works for hire pursuant to a five year exclusive songwriter agreement that we have with Mr. Settler dated June 16, 2012, and which expires on June 16, 2017.During the year ended December 31, 2012, we acquired the copyrights to a total of 21 original musical compositions, which were written for us as works for hire pursuant to a five year exclusive songwriter agreement that we have with Mr. Gant. SongwriterAgreements On June 15, 2012, the Company entered into a songwriter agreement with EuGene Gant, a songwriter, which provides for Mr. Gant’s employment as a staff writer on an exclusive basis to write musical compositions as works for hire for a period of two years from the date of the agreement. This agreement expires on June 15, 2014. The exclusive songwriter agreement with Mr. Settler dated June 16, 2012, provides for Mr. Settler’s employment as a staff writer on an exclusive basis to write musical compositions as works for hire for a period of five years from the date of the agreement.This agreement expires on June 16, 2017.During Mr. Gant’s and Mr. Settler’s tenure as songwriters for us, the copyrights on their entire work product will belong to us, in exchange for our assistance in exploiting and marketing these compositions and the payment of a writer’s fee to them ranging from 10% to 50% of the net amounts that we collect on these musical compositions.We are entitled to the royalties for a period 50 years from the date of the creation of any work for hire pursuant to such agreements.After the expiration of such 50-year period, the copyright on a musical composition reverts to the songwriter or his heirs or assigns. In the event that we enter into other contracts with other composers and lyricists, those contracts may grant either 100% or some lesser percentage of the ownership interests in a musical composition. In other instances, those contracts may only convey to us rights to administer musical compositions or collect performance royalties for a period of time without conveying an ownership interest in a musical composition.Contracts may grant us exclusive exploitation rights in the territories concerned or on a worldwide basis excepting any pre-existing arrangements.Contracts may also cover the entire work product of the writer or composer, or a portion thereof, for the duration of the contract. Contract terms will be negotiated on an arms-length basis and the terms of each contract we expect will vary and will be dependent, among other things, on our available cash, the cash that we can generate from our business activities, and our ability to negotiate payment terms with such songwriters.Notwithstanding the foregoing, we can provide no assurance that we will be able to enter into other contracts with other composers and lyricists or whether any contracts that we may enter into will be to our benefit, or that the terms of any of these contracts will be favorable to us. - 4 - Index Music Publishing Royalties Music publishers generally receive royalties pursuant to mechanical (i.e., sale of recorded music in various formats, including digital downloads from an Internet website), performance (i.e., performance of a song to the general public) and synchronization (i.e., use of a song in combination with visual images) fee arrangements and licenses for sheet music.To date, the only types of royalties or fees that we earn on our music catalog are performance royalties and mechanical royalties, because the only royalty arrangements that we have are for (i) the composer and arranger rights, but not the copyrights, on the four compositions included in the Raider of the Lost Ark movie that have generated performance royalties for us since January 2011, and (ii) the copyrights on the musical compositions included in the recorded music compilation entitled, “Eugenius SOL Presents: Green and Healthy”, that have only recently begun generating mechanical royalties since June 15, 2012, from digital downloads on the website, www.alephmusic.com. This recorded music compilation is being sold for a purchase price in the amount of $10 per download.Mr. Gant is the owner and administrator of this website and is letting us sell this recorded music compilation on his website on an at will basis at no charge.We have no other royalty arrangements for the musical compositions in our music catalog. In the U.S., the statutory rates for mechanical royalties are established by the U.S. Copyright Act of 1976, as amended, for the royalty rates applicable to musical compositions for sales of recordings embodying those musical compositions. In the U.S., public performance royalties are typically administered and collected by performing rights societies, such as BMI, and in most countries outside the U.S., collection, administration and allocation of both mechanical and performance income are undertaken and regulated by governmental or quasi-governmental authorities. Throughout the world, each synchronization license is generally subject to negotiation with a prospective licensee and, by contract, music publishers pay a contractually required percentage of synchronization income to the songwriters or their heirs and to any co-publishers. Sales and Marketing Initially, we are using Mr. Gant’s website, www.alephmusic.com, to sell digital downloads of the recorded music that includes the musical compositions that he writes on our behalf, which at this time the only musical compositions that he has written on our behalf are on the recorded music compilation entitled, “Eugenius SOL Presents: Green and Healthy”.Thereisother recorded music available for saleon this website that we do not own.Any recorded musical compositions that Mr. Gant writes on our behalf or that are published and available for sale as digital downloads are being included on this website on at will basis determined solely by us and Mr. Gant.Until such time as we develop our own website, we cannot provide any assurance that we will be able to continue to make additional recorded music that includes our musical compositions available for sales as digital downloads.We also cannot determine at this time whether we will add additional recorded music or printed sheet music to this website. We anticipate that it will take one year from the completion of the offering for this music download website to be fully functional with features capable of providing for digital downloads and sheet music purchases and a shopping cart and payment mechanism for purchasing digital downloads from this website, including a music player for listening to the recorded music that we plan to sell on the website.We have not yet purchased a domain name for this website. We plan to market our music catalog to prospective licensees such as recorded music companies, filmed entertainment, television and other media companies, advertising and media agencies, event planners and organizers, computer and video game companies and other multimedia producers in an attempt to attract additional sources of royalties for our music catalog. We also plan to market and sell musical compositions in the form of printed sheet music.The composer/arranger rights on the four compositions included in the Raider of the Lost Ark movie are also co-owned by Veronica C. Gamba, and, consequently, her approval is required for any additional royalty or fee arrangements with prospective licensees involving these compositions.We cannot provide any assurance that we will be able to obtain any such approval from Ms. Gamba, or any of her assignees.To date, we have not successfully engaged in any of the foregoing activities and cannot provide any assurance as to the level of success or failure that we may have in any such activities. - 5 - Index Distribution We rely on Mr. Settler, our President, Chief Executive Officer and Treasurer, to attract licensing opportunities for the musical compositions contained in our music catalog.Mr. Settler has been involved in distribution, sales and marketing and executive positions with companies in the music industry and has relationships that he has cultivated in these positions and others throughout his career, which we believe will be valuable in attracting additional licensing opportunities and expanding the distribution of our music catalog. Competition The music publishing business is highly competitive and has low barriers to entry. In 2011, the top four music publishers collectively accounted for approximately 67.3% of the market based on domestic and international music publishing revenues. Based on Music & Copyright’s recent estimates published in May 2012, Universal Music Publishing Group was the market leader in music publishing in 2011, holding a 22.2% share. EMI Music Publishing was the second largest music publisher with a 19.3% share, followed by Warner Music Group (Warner/Chappell) at 14.1% and Sony/ATV Music Publishing LLC at 11.7%. Independent music publishers, as well as many individual songwriters who publish their own works, represent the balance of the market with a 32.6% share. We primarily compete with other music publishers, substantially all of which have greater experience, brand name recognition and financial resources than us.We also compete with songwriters that publish their own works. We believe that our competitive strength lies with Mr. Settler serving as our chief executive officer and president.We believe that Mr. Settler’s knowledge, experience and industry contacts gained by working extensively in the music business for publishers and independent and major record labels will allow us to compete effectively and differentiate ourselves from other competitors in the marketplace.See “Directors, Executive Officers, Promoters and Control Persons”. Intellectual Property Our business, like that of other companies and songwritersinvolved in music publishing, rests on our ability to maintain rights in musical compositions.We consider the musical compositionsin our catalog to be valuable assets to our business.We own the songwriter rights to the musical compositionscontained in our music catalog.However, we do not own any copyrights on such music.We also consider our trademarks to be valuable assets to our business. As such, we may seek to register our trademark, “Astika Music Entertainment” and any other trademarks where we believe the protection of them is important for our business.We currently do not have any federally registered trademarks. Government Regulation We are subject to government regulations that regulate businesses generally, such as compliance with regulatory requirements of federal, state, and local agencies and authorities, including regulations concerning workplace safety and labor relations.In addition, our operations are affected by federal and state laws relating to marketing practices in the music industry.Environmental laws and regulations do not materially impact our operations. Research and Development We have not spent any funds on research and development activities in connection with our business. Personnel As of March 25, 2013, we employed two persons, one on a full-time basis and one on a part-time basis. None of our employees is subject to a collective bargaining agreement. We believe that our relationship with our employees is good. - 6 - Index Item 1A.Risk Factors. Not applicable to smaller reporting companies. Item 1B.Unresolved Staff Comments. None. Item 2.Properties. Our executive offices are located at 7000 W. Palmetto Park Road, Suite 409, Boca Raton, Florida 33433.We occupy an approximately 800 square foot office space, which is currently being provided to us at no charge.We believe that this space is presently adequate for our needs. Item 3.Legal Proceedings. We are not a party to any legal proceedings, nor are we aware of any threatened litigation whatsoever. Item 4.Mine Safety Disclosures Not applicable to smaller reporting companies. - 7 - Index PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Our common stock is currently listed on the OTC Bulletin Board under the symbol “ASKH”. The following tables list the high and low sales prices for the Company’s common stock for each fiscal quarter during the two preceding fiscal years. High Low Year Ended December 31, 2012 First Quarter Second Quarter − − Third Quarter Fourth Quarter High Low Year Ended December 31, 2011 First Quarter Second Quarter Third Quarter − − Fourth Quarter − − The market price for the Company’s common stock is highly volatile and fluctuates in response to a wide variety of factors. Holders of Record As of December 31, 2012 and March 25, 2013, respectively, there were 36 and 37 shareholders of record of the Company’s common stock. Dividend Policy We have never declared or paid any cash dividends on our common stock.We do not anticipate paying any cash dividends on our common stock in the foreseeable future.We currently intend to retain future earnings, if any, to finance our operations, and to expand our business.Subject to the rights of holders of preferred stock, any future determination to pay cash dividends will be at the discretion of our board of directors and will be dependent upon our financial condition, operating results, capital requirements, limitations under Florida law and other factors that our board of directors considers appropriate. Recent Sales of Unregistered Securities On February 7, 2012, the Company issued 1,840,000 shares of common stock to an investor for cash at a price of $0.0027 per share.The net proceeds of $5,000 were used for general working capital purposes.The securities were sold by the Company’s officers and directors and no commissions or other remuneration were paid in connection with these transactions. On March 31, 2012, the Company issued 120,000 shares of common stock to two directors for services rendered at a price of $0.003 per share.The securities were sold by the Company’s officers and directors and no commissions or other remuneration were paid in connection with these transactions. - 8 - Index The foregoing transactions were exempt from registration under Section 4(2) of the Securities Act of 1933, as amended, as securities transactions not involving a public offering. Recent Sales of Registered Securities On September 6, 2012, the Company commenced its public offering pursuant to the Form S-1 Registration Statement (Registration No.333-182113).The public offering was terminated on November 28, 2012.The Company sold in the public offering 10,610 shares of its Series A Convertible Preferred Stock, and all of such shares of Series A Convertible Preferred Stock have been converted into 2,917,750 shares of Common Stock of the Company.Each share of Series A Convertible Preferred Stock shall be convertible at any time at the option of the holder into 275 common shares. The holders of the Series A Convertible Preferred Stock will have 275 voting rights for each share of Series A Convertible Preferred Stock held of record.The proceeds of the offering in the amount of $106,100 were deposited in the Company’s non-interest bearing bank account, and have been used by us in the business, as of March 25, 2013, as follows: Marketing, promotion and advertising $ - Printing expenses Executive compensation Legal fees and expenses Accounting fees and expenses Blue sky fees and expenses Transfer agent fees Miscellaneous Total $ Item 6.Selected Financial Data. Not applicable to smaller reporting companies. Item 7.Management’s Discussion And Analysis Of Financial Condition And Results Of Operations The following discussion and analysis should be read in conjunction with our consolidated financial statements, including the notes thereto, appearing in this Form 10-K and are hereby referenced.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this report. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report.We believe it is important to communicate our expectations. However, our management disclaims any obligation to update any forward-looking statements whether as a result of new information, future events or otherwise. - 9 - Index These forward-looking statements are based on our management’s current expectations and beliefs and involve numerous risks and uncertainties that could cause actual results to differ materially from expectations.You should not rely upon these forward-looking statements as predictions of future events because we cannot assure you that the events or circumstances reflected in these statements will be achieved or will occur.You can identify a forward-looking statement by the use of the forward-terminology, including words such as “may”, “will”, “believes”, “anticipates”, “estimates”, “expects”, “continues”, “should”, “seeks”, “intends”, “plans”, and/or words of similar import, or the negative of these words and phrases or other variations of these words and phrases or comparable terminology.These forward-looking statements relate to, among other things: our sales, results of operations and anticipated cash flows; capital expenditures; depreciation and amortization expenses; sales, general and administrative expenses; our ability to maintain and develop relationship with our existing and potential future customers;and, our ability to maintain a level of investment that is required to remain competitive.Many factors could cause our actual results to differ materially from those projected in these forward-looking statements, including, but not limited to: variability of our revenues and financial performance; risks associated with technological changes; the acceptance of our products in the marketplace by existing and potential customers; disruption of operations or increases in expenses due to our involvement with litigation or caused by civil or political unrest or other catastrophic events; general economic conditions, government mandates; and, the continued employment of our key personnel and other risks associated with competition. Overview The Company, through its wholly-owned subsidiary Astika Music Entertainment, Inc., engages in the music publishing business.We own and acquire rights to musical compositions, exploit and market these compositions and receive royalties or fees for their usefrom domestic and international sources.Our primary activities through the date of this report have been related to the acquisition and administration of musical compositions, including the composer and arranger rights to four musical compositions from the 1981 Hollywood movie, Raiders of the Lost Ark, which we acquired at no cost from Mr. Settler on January 25, 2011, the engagement of two persons to write musical compositions as works for hire for us on an exclusive basis and preparing for the public offering.The composer/arranger rights to our Raiders of the Lost Ark musical compositions are also co-owned by Veronica C. Gamba, who is entitled to share equally in any performance royalties collected by BMI and, consequently, the approval of Ms. Gamba, or her assignees, is required for any additional royalty or fee arrangements with prospective licensees involving these compositions.We cannot provide any assurance that we will be able to obtain any such approval from Ms. Gamba, or any of her assignees. Plan of Operation We are prioritizing the use the proceeds of our recent public offering completed on November 28, 2012 and the projected date of completion of our anticipated milestones from such date, as follows: Anticipated Milestones Projected Date of Completion Budget Allocation($) Payment of Offering Expenses Completed 53,706 (actual) Purchase of Music and Recording Equipment June 2013 6,300 (estimated) Music Production for 3 Unpublished Compositions in Music Catalog June2013 6,000 (estimated) Executive Compensation for Mr. Settler 0-12 Months 6,000 (estimated) Public Company Reporting 0-12 Months 25,494 (estimated) General and Administrative Expenses 0-12 Months 2,500 (estimated) Total Expenditures - 10 - Index The foregoing represents our best estimate of the allocation of the proceeds of the public offering based on the planned use of funds for our operations and current objectives.Our management will have broad discretion in determining the uses of the proceeds of the public offering.We may reallocate funds from time to time if our management believes such reallocation to be in our best interest for uses that may or may not have been herein anticipated. Results of Operationsfor the Year Ended December 31, 2012 Compared to the Period January 13, 2011, our Inception, through December 31, 2011 Revenues.Revenues consisted of performance royalties from our music catalogThe Company’s revenues for the year ended December 31, 2012 were $5,007 as compared to $834 for the period January 13, 2011 (our inception) through December 31, 2011, and the increase was due to an increase in royalty payments on the musical compositions inour catalog. Selling, General and Administrative Expenses.Selling, general and administrative expenses for the year ended December 31, 2012 were $56,829 as compared to $4,701 for the period January 13, 2011 (our inception) through December 31, 2011, when we were not a public reporting company. General and administrative expenses increased due to expenses relating to being a public reporting company, including professional service fees for preparing our SEC reports, transfer agent fees and blue sky filing fees and fees and expenses relating to the Company’s public offering. Liquidity and Capital Resources We measure our liquidity in a number of ways, including the following: As of December 31, 2012 As of December 31, 2011 Cash $ $ Working Capital Debt (current) - From January 13, 2011 (inception) through December 31, 2012, we raised a total of $123,500 from the issuance of common stock and the conversion of Series A Convertible Preferred Stock into shares of common stock. Impact of Inflation We believe that the rate of inflation has had negligible effect on our operations.We believe we can absorb most, if not all, increased non-controlled operating costs by increasing sales prices, whenever deemed necessary and by operating our Company in the most efficient manner possible. Net Cash Used in Operating Activities We experienced negative cash flow from operating activities for the period January 1, 2012, through December 31, 2012 in the amount of $36,205. The cash used in operating activities during thisperiod was due to cash used to fund a net loss of $53,517, adjusted for non-cash expenses related to amortization of intangible assets, depreciation on equipment, issuance of common stock to directors for services, accrued interest, as well as the increase in accounts payable for legal and accounting services in the amount of $16,525 due to being a public reporting company.We experienced negative cash flow from operating activities for the period January 13, 2011, our inception, through December 31, 2011 in the amount of $3,867 due to cash used to fund a net loss of $3,909, adjusted for non-cash expenses related to amortization of intangible assets. - 11 - Index Net Cash Used in Investing Activities We experienced negative cash flow from investing activities for the period January 1, 2012, through December 31, 2012 in the amount of $2,798.The cash used in investing activities during this period was due to cash used to purchase equipment. We experienced negative cash flow from investing activities for the period January 13, 2011, our inception, through December 31, 2011 in the amount of $500.The cash used in investing activities during this period was due to cash used to pay administrative fees to BMI for the assignment of rights in musical compositions to us. Net Cash Provided by Financing Activities Cash provided by financing activities for the period from January 1, 2012, through December 31, 2012 was $108,100, which resulted from the issuance and sale of securities to investors in the amount of $111,100 and the repayment of debt in the amount of $3,000.Cash provided by financing activities for the period from January 13, 2011, our inception, through December 31, 2011 was $12,400, which resulted from the issuance and sale of our common stock securities to our initial investors. Availability of Additional Funds Based on our working capital as of December 31, 2012 and revenues, we do not expect to need additional equity and/or debt financing to continue our operations during the next 12 months.We expect that our current cash on hand willfund ouroperations through December 2013.See “Description of Business”. Critical Accounting Policies and Estimates Our financial statements and accompanying notes have been prepared in accordance with United States generally accepted accounting principles applied on a consistent basis. The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from these estimates. Our significant estimates and assumptions include amortization, the fair value of our stock, and the valuation allowance relating to the Company’s deferred tax assets. We qualify as an “emerging growth company”, as defined in the Jumpstart Our Business Startups Act, which became law in April, 2012.Under the JOBS Act, “emerging growth companies”, can delay adopting new or revised accounting standards until such time as those standards apply to private companies. We have elected not to avail ourselves of this exemption from new or revised accounting standards and, therefore, will be subject to the same new or revised accounting standards as other public companies that are not emerging growth companies. Recently Issued Accounting Pronouncements Reference is made to the “Recent Accounting Pronouncements” in Note 2 to our consolidated financial statements included elsewherein this report for information related to new accounting pronouncements, none of which had a material impact on our consolidated financial statements. Off Balance Sheet Arrangements As of December 31, 2012, we had no off balance sheet arrangements. - 12 - Index Material Commitments There were no material commitments for the period from January 1, 2012, through December 31, 2012. Purchase of Furniture and Equipment There were purchases of computers and equipment in the amount of $2,298 for the period from January 1, 2012, through December 31, 2012. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Critical Accounting Policies Our financial statements and accompanying notes have been prepared in accordance with United States generally accepted accounting principles applied on a consistent basis. The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. We regularly evaluate the accounting policies and estimates that we use to prepare our financial statements. In general, management's estimates are based on historical experience, on information from third party professionals, and on various other assumptions that are believed to be reasonable under the facts and circumstances. Actual results could differ from those estimates made by management. Cash and Cash Equivalents We consider all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. We have no cash equivalents. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Inventories Inventories are valued at the lower of cost or market on a first-in, first-out (FIFO) basis, and include finished goods. Revenue Recognition We recognize revenue on arrangements in accordance with Securities and Exchange Commission Staff Accounting Bulletin No.101, “Revenue Recognition in Financial Statements’ and No.104, “Revenue Recognition”. In all cases, revenue is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is performed and collectibility of the resulting receivable is reasonably assured. Product sales and shipping revenues, net of promotional discounts, rebates, and return allowances, are recorded when the products are shipped and title passes to customers. Retail sales to customers are made pursuant to a sales contract that provides for transfer of both title and risk of loss upon our delivery to the carrier. Return allowances, which reduce product revenue, are estimated using historical experience. Revenue from product sales and services rendered is recorded net of sales taxes. Amounts received in advance for subscription services, are deferred and recognized as revenue over the subscription term. - 13 - Index Share Based Payments In December 2004, the FASB issued SFAS No. 123(R), “Share-Based Payment,” which replaces SFAS No. 123 and supersedes APB Opinion No. 25. Under SFAS No. 123(R), companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees or independent contractors are required to provide services. Share-based compensation arrangements include stock options and warrants, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. In March 2005, the SEC issued Staff Accounting Bulletin No. 107, or “SAB 107”. SAB 107 expresses views of the staff regarding the interaction between SFAS No. 123(R) and certain SEC rules and regulations and provides the staff's views regarding the valuation of share-based payment arrangements for public companies. SFAS No. 123(R) permits public companies to adopt its requirements using one of two methods. On April 14, 2005, the SEC adopted a new rule amending the compliance dates for SFAS 123(R). Companies may elect to apply this statement either prospectively, or on a modified version of retrospective application under which financial statements for prior periods are adjusted on a basis consistent with the pro forma disclosures required for those periods under SFAS 123. The Company has fully adopted the provisions of SFAS No. 123(R) and related interpretations as provided by SAB 107. As such, compensation cost is measured on the date of grant as the fair value of the share-based payments. Such compensation amounts, if any, are amortized over the respective vesting periods of the share-based payments. Earnings (Loss) Per Share We compute earnings per share in accordance with Statement of Accounting Standards No. 128, “Earnings per Share” (“SFAS No. 128”). Under the provisions of SFAS No. 128, basic earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common and potentially dilutive common shares outstanding during the period.There were no potentially dilutive common shares outstanding during the year ended December 31, 2012 and the period from January 13, 2011 (inception) through September 30, 2010. Income Taxes We account for income taxes in accordance with Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“Statement 109”).Under the asset and liability method of Statement 109, deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which those temporary differences are expected to be recovered or settled. Fair Value of Financial Instruments We consider that the carrying amount of financial instruments, including accounts payable, approximates fair value because of the short maturity of these instruments. Recent Accounting Pronouncements We have adopted all recently issued accounting pronouncements.The adoption of the accounting pronouncements, including those not yet effective, is not anticipated to have a material effect on our financial position or results of operations. Item 7A.Quantitative and Qualitative Disclosures about Market Risk. We are not subject to risks related to foreign currency exchange rate fluctuations.Our functional currency is the United States dollar. We do not transact our business in other currencies. As a result, we are not subject to exposure from movements in foreign currency exchange rates. We do not use derivative financial instruments for speculative trading purposes. - 14 - Index Item 8.Financial Statements and Supplementary Data. MALONEBAILEY, LLP REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Astika Holdings, Inc. Boca Raton, Florida We have audited the accompanying balance sheet of Astika Holdings, Inc. (the “Company”) as of December 31, 2012, and the related statements of expenses, stockholders’ equity (deficit) and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2012, and the results of its operations and its cash flows for the periods then ended in conformity with accounting principles generally accepted in the United States of America. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malonebailey.com Houston, Texas March 25, 2013 - 15 - Index LAKE & ASSOCIATES, CPA’s LLC REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Astika Holdings, Inc. We have audited the accompanying consolidated balance sheets of Astika Holdings, Inc. and Subsidiary as of December 31, 2011, and the related consolidated statements of operations, shareholders’ equity, and cash flows for the period from January 13, 2011 (inception) through December 31, 2011.Astika Holdings, Inc. and Subsidiary’s management are responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Astika Holdings, Inc. and Subsidiary as of December 31, 2011, and the results of its operations and its cash flows for the period from January 13, 2011 (inception) through December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed further in Note 1, the Company has incurred a significant loss since inception.The Company’s viability is dependent upon its ability to obtain future financing and the success of its future operations.These factors raise substantial doubt as to the Company’s ability to continue as a going concern.Management’s plan in regard to these matters is also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Lake & Associates, CPA’s LLC Lake & Associates, CPA’s LLC Schaumburg, Illinois March 27, 2012 - 16 - Index ASTIKA HOLDINGS, INC. AND SUBSIDIARY
